Citation Nr: 0306933	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  97-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.  When the case was previously 
before the Board, it was remanded for additional development.  
The case was returned to the Board in August 2002, at which 
time the Board decided one of the issues on appeal. 

The Board deferred its decision on the veteran's claim for 
service connection for bilateral carpal tunnel syndrome in 
order to undertake further development pursuant 
38 C.F.R. § 19.9(a)(2) (2002).  Thereafter, the Board 
provided the appellant and his representative with notice of 
the development and afforded both an opportunity to submit 
additional evidence and argument.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's bilateral carpal tunnel syndrome originated 
during his active service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was incurred during active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are negative for any diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
upper extremities.  

April 1992 surgical reports from a private physician indicate 
that the veteran worked as a mechanic and had developed 
increasing hand pain.  He had been diagnosed with bilateral 
carpal tunnel syndrome and had been recommended for carpel 
tunnel release.  

In March 1997 the veteran submitted to X-ray, 
electromyography (EMG) and nerve conduction studies.  The EMG 
consultation report indicates that the veteran had a 10 to 15 
year history of carpal tunnel symptoms with carpal tunnel 
surgery in the early 1990s.  The veteran complained of 
bilateral hand and wrist pain and numbness, right worse than 
left.  Nerve conduction studies revealed evidence of right 
median neuropathy without signs of denervation, consistent 
with carpal tunnel syndrome.  The examiner indicated that she 
could not determine whether the neuropathy was new or old.  
X-rays revealed slight widening of the right scapholunate 
joint.  The radiocarpal, carpal and carpometacarpal joints 
appeared normal bilaterally.  

On VA general medical examination in March 1997 the 
impression was chronic right median nerve dysfunction distal 
to the right carpal tunnel as a residual of previous carpal 
tunnel syndrome.  The examiner noted that the condition 
persisted even after carpal tunnel release in the early 
1990s.  With regard to the left upper extremity, the examiner 
noted that clinical examination and EMG failed to reveal 
continued left median neuropathy at the wrist.

A hand-written statement from the veteran's private 
physician, dated in August 1997, indicates the author's 
belief that the veteran's longstanding symptoms consistent 
with carpal tunnel syndrome may have started during the 
veteran's military service.

In his October 1997 substantive appeal, the veteran noted 
that while he had worked as a mechanic subsequent to his 
retirement from the Air Force, he had been a jet engine 
mechanic during his military service.  He pointed out that 
his military occupational specialty involved a great deal of 
repetitive wrist movement and stated that his hands and 
wrists fell asleep and would tingle and go numb.  He 
indicated that he did not seek medical treatment during 
service, but massaged his hands and wrists until the 
circulation and feeling had been restored.  

A September 2000 letter from the veteran's private physician 
indicates that the veteran had experienced long standing 
symptoms consistent with carpal tunnel syndrome that had more 
likely than not started during military service.

The veteran was afforded a VA examination in October 2000.  
The veteran reported that he had experienced tingling in his 
hands while on active duty.  The examiner noted that carpal 
tunnel syndrome was diagnosed in the 1980s, with surgical 
release being performed in 1992.  The veteran indicated that 
numbness and weakness had recurred subsequent to his surgery.  
Physical examination revealed mild atrophy of the thenar 
eminence bilaterally.  The diagnosis was bilateral carpal 
tunnel syndrome.

A March 2001 VA progress note indicates that a review of the 
veteran's service medical records revealed no evidence to 
suggest carpal tunnel syndrome.  The author noted that the 
veteran had worked as a mechanic subsequent to his retirement 
from military service.

On VA examination in March 2001, the veteran related the 
gradual onset of symptoms during military service while 
working as a mechanic.  Nerve conduction studies revealed 
bilateral median neuropathy due to loss of motor axons 
bilaterally and mild entrapment at the right wrist, and 
bilateral ulnar neuropathy at the elbow.  The examiner noted 
that the veteran's discharge physical examination indicated 
an absence of neuritis or upper extremity impairment, and 
noted that the evidence of record was insufficient to 
determine the date of onset of the veteran's symptoms.  He 
indicated that the veteran's private treatment records should 
be obtained.

The veteran submitted to a further VA examination in January 
2003.  The examiner noted the veteran's history of bilateral 
carpal tunnel syndrome.  The veteran stated that he had 
served as a jet engine mechanic and reported onset of his 
symptoms during the 1950s.  He indicated that he had 
developed parasthesias in both hands while working with 
tools, elicited by any rotating motion of the wrists.  The 
examiner noted that the veteran worked as a mechanic after 
his retirement from military service and that his symptoms 
worsened over time.  The veteran reported that his symptoms 
improved after surgery in 1992, but had gradually worsened.  
The assessment was bilateral carpal tunnel syndrome, 
symptomatic, with evidence of bilateral median nerve 
neuropathy.  The  examiner noted the veteran's report of 
onset of symptoms during service but pointed out that the 
service medical records revealed no evidence of treatment.  
However, he opined that it was as likely as not that the 
veteran's bilateral carpal tunnel syndrome had its onset 
during his military service.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim 
for service connection for bilateral carpal tunnel syndrome.  
Therefore, no further development is required under the VCAA 
or the regulations implementing it.  

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).

As discussed above, the veteran's service medical records do 
not contain evidence of carpal tunnel syndrome.  However, the 
evidence does document that the veteran served as a mechanic 
during his nearly 20 years of active duty.  The veteran has 
consistently stated that his symptoms had their inception 
during his military service, but that they were mild and he 
did not seek medical attention at that time.  The veteran's 
private physician has opined that the veteran's bilateral 
carpal tunnel syndrome might have had its inception during 
military service.  Moreover the January 2003 VA examiner, 
while taking into account the absence of evidence 
demonstrating treatment in service, concluded that it was as 
likely as not that the veteran's bilateral carpal tunnel 
syndrome had its onset during military service.  

Although the medical opinions supporting the veteran's claims 
are necessarily based in part on history provided by the 
veteran, the Board has found the veteran's statements 
concerning the onset of his symptoms to be credible.  
Therefore, the Board is satisfied that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for bilateral carpal tunnel syndrome.  


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

